DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on December 20, 2021. Claims 1, 14, and 21 are amended; claims 2 and 5-7 are canceled.
The applicant contends that the cited prior art fails to disclose the new material presently recited by each independent claim – namely, a distance between first and second processing stations that is different from the distance between third and fourth processing stations (p. 10).
In response, the examiner accepts this characterization but does not believe the enumerated distinction is non-obvious. It should be noted that Jadav’s workpiece handling robot can readily adjust the lateral span between its two arms. Thus, given a scenario in which two pairs of processing stations are spaced differently, the prior art’s handling robot would be fully capable of accommodating this discrepancy. One can conclude, then, that the different spacings between the stations of two processing chambers presents no burden to the workpiece handling system of Jadav’s apparatus. 
Now, with regard to these spacings, the examiner acknowledges that Jadav appears to disclose uniformly-distanced processing stations. However, Applicant’s specification fails to identify any rational basis for spacing pairs of stations differently, and the design does not appear to solve any articulated problem. Further, there is the issue of degree: the claim set merely requires the first and second distances to be “different.” Even the most negligible variance would satisfy this low threshold. 
It is the position of the Office that, given a prior art disclosure of equally-spaced stations yet a transfer robot capable of serving wafers to station-pairs of any reasonable spacing, a subsequent modification which trivially alters the spacing of one set of stations would have been within the scope of ordinary skill. Put another way, it would have been an obvious matter of design choice to space one pair of stations differently, since the applicant has not indicated such a configuration solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with consistently-distanced stations.
The claims remain under rejection to Jadav, albeit now under 103.
Drawings
Replacement drawings were received on 12/20/21, and they are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 10-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav et al., US 2018/0197760.
Claim 1: Jadhav discloses a workpiece processing apparatus, comprising:
A first processing chamber (100) including a first processing station (110) and a second processing station (120) [0019];
A second processing chamber (100’) including third and fourth processing stations (Fig. 6);
A transfer chamber (210) in flow communication with the first and second processing chambers [0031];
A rotatable workpiece handling robot (220) disposed in the transfer chamber;
Wherein the robot includes first and second arms, constituted as blades (225), for supporting first and second workpieces, respectively [0031];
Wherein the robot operates in at least three degrees of freedom:
A first degree of freedom allowing the robot to rotate about an axis (~220) in the transfer chamber (Fig. 6);
A second degree of freedom allowing the robot to extend and retract an arm;
A third degree of freedom allowing the robot to adjust a lateral distance between the first and second arms [0031].
The apparatus is outfitted with cryo-pumps enabling the attainment of pressures below the claimed threshold of 10 torr [0030, 0033]. Further, the robot is capable of concurrently transferring two workpieces from one chamber to another [0031]. It has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Lastly, Jadav appears to disclose uniformly-distanced processing stations. However, Applicant’s specification fails to identify any rational basis for spacing pairs of stations differently, and the design does not appear to solve any articulated problem. Further, there is the issue of degree: the claim set merely requires the first and second distances to be “different.” Even the most negligible variance would satisfy this low threshold. 
Accordingly, it is the position of the Office that, given a prior art disclosure of equally-spaced stations yet a transfer robot capable of serving wafers to station-pairs of any reasonable spacing, a subsequent modification which trivially alters the spacing of one set of stations would have been within the scope of ordinary skill. Put another way, it would have been an obvious matter of design choice to space one pair of stations differently, since the applicant has not indicated such a 
Claim 10: Jadhav provides load lock chambers (237, 238) [0034]. 
Claim 11: Jadhav does not explicitly state that the load locks cycle between vacuum and atmosphere, but one of ordinary skill would understand this function to be within the purview of an entity entitled “load lock,” which is the term Jadhav uses [0034]. Accordingly, pressure cycling Jadhav’s load lock chambers in the manner claimed would have been obvious to a skilled artisan.
Claims 12-13: Jadhav executes deposition [0017]. 
Claims 21-22: The rejection of claim 1, above, substantially addresses these limitations. As delineated by Figure 6, Jadhav provides a first process chamber (100) having two processing stations, a second process chamber (100’) disposed oppositely across the transfer chamber and also having two processing stations, and a third process chamber (230) having a single processing station.
Claims 3-4, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav in view of Hosek, US 2013/0121798.
Claims 3-4: Although Jadhav attests that the transfer robot’s dual blades (225) can move “separately,” the reference does not explicitly assert that said movement entails “extension.” For thoroughness, then, Hosek describes a transfer robot for use within a workpiece processing apparatus. As delineated by Figure 9, Hosek’s robot includes first and second arms (262, 264) which are “independently operable in rotation, extension and in vertical…directions” [0053]. It would have been obvious to endow Jadhav’s robot with the capacity for independent extension, as using a known technique to improve a similar device in the same way is within the sphere of ordinary skill. 
Claim 14: The collective rejections of claims 1 and 3, above, address these limitations.
Claim 18: Jadhav executes deposition [0017]. 
Claims 8-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav in view of Hosek, and in further view of Heyder et al., US 2004/0216672.
Jadhav is silent regarding the feature of a “workpiece support column.” It should be noted, though, that Jadhav’s transfer chamber couples directly to pass-through chambers (232, 233) which execute functions like cooling [0034]. Ishii, too, directly couples a transfer chamber to a tiered arrangement of pass-through cooling chambers (30H, 30L) [0080]. As shown by Figure 1, the cooling chambers form a column which can support two workpieces in a stacked arrangement, whereby a handling robot picks-up or drops off the wafers at the same time [0085]. As modified by Hosek, whose robot 
Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Figures 16 and 17 of van der Meulen et al., US 2008/0124197, shows a first processing chamber comprising two processing stations and plural second processing chambers comprising single stations [0072].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716